Citation Nr: 0416778	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 24, 1943, rating decision that awarded a 20 percent 
rating for residuals of a gunshot wound of the left ankle, 
effective September 18, 1943.  

2.  Whether there was CUE in a December 24, 1943, rating 
decision that awarded a 10 percent rating for residuals of a 
gunshot wound of the right ankle, effective September 18, 
1943.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in August 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2002.  

In June 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, the claims on appeal are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that in a July 
2003 statement (Statement of Accredited Representative in 
Appealed Case in Lieu of VA Form 21-646), the veteran's 
representative contended that in a May 24, 1944, rating 
decision, the effective dates awarded for increased ratings 
to 40 percent for residuals of a gunshot wound of the left 
ankle and 20 percent for residuals of a gunshot wound of the 
right ankle, should have been prior to May 19, 1944.  It was 
thus alleged that the May 24, 1944, rating decision was 
erroneous.  The veteran's representative also contended that 
the December 23, 1947, rating decision was erroneous in that 
the veteran should have received a 30 percent rating for his 
residuals of a gunshot wound of the right ankle.  As these 
assertions appear to raise claims of CUE in both the May 24, 
1944, rating decision and the December 23, 1947, rating 
decision, that have not been adjudicated by the RO, the 
claims are not before the Board; hence, they are referred to 
the RO for appropriate action.  




REMAND

The veteran and his representative contend that the medical 
evidence at the time of the RO's December 24, 1943, rating 
decision clearly reveals a severe muscle group injury 
associated with the gunshot wounds of the left and right 
ankles; as such, these facts when applied to the proper 
regulations as they existed at that time, should have 
resulted in the veteran being rated for severe muscle injury.  

Under the provisions of 38 C.F.R. § 3.105(a) (2003), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.  
 
In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).
 
The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).

According to 38 C.F.R. § 19.29 (2003), an SOC must be 
complete enough to allow the claimant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the evidence, a summary of the applicable laws and 
regulations with appropriate citations and a discussion of 
how such laws and regulations affect the determination.  

In reviewing the July 2002 rating decision on appeal, as well 
as the December 2002 SOC, it does not appear that, other than 
citing to 38 C.F.R. § 3.105, the RO considered or addressed 
in its analysis the proper legal standard for determining 
whether a prior decision was clearly and unmistakably 
erroneous.  Furthermore, the laws and regulations in effect 
at the time of the December 24, 1943, rating decision were 
not cited or discussed.  Thus, it would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative a supplemental SOC 
statement of the case addressing the 
claims of CUE in the December 24, 1943, 
rating decision.  The RO should include 
clear reasons and bases for its 
determinations, to include discussion of 
all pertinent evidence and legal 
authority at the time of the December 24, 
1943, rating decision.  

2.  If the benefits sought on appeal 
remain denied, the RO should afford the 
veteran and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




